[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15022         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        APRIL 13, 2011
                                      ________________________        JOHN LEY
                                                                        CLERK
                           D.C. Docket No. 8:10-cr-00240-RAL-EAJ-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

MIGUEL ANGEL MORALES-VELAZQUEZ,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (April 13, 2011)

Before TJOFLAT, HULL and MARTIN, Circuit Judges.

PER CURIAM:

         Miguel Angel Morales-Velazquez appeals his concurrent prison sentences

of 12 months for being found in the United States after having been deported to
Mexico, in violation of 8 U.S.C. § § 1326(a), and for unlawful entry into the

United States, in violation of 8 U.S.C. § § 1325(a)(1) and 1329. He argues that his

sentences, which constituted an upward variance from the prescribed Guidelines

sentencing range, is procedurally unreasonable because the district court digressed

from the legal standard prescribed by 18 U.S.C. § 3553(a) when it stated that it

was imposing a sentence that was “more than sufficient” to comply with the

statutory purposes of sentencing, and because the court failed to explain its

reasons for imposing the upward variance. He also argues that his sentences are

substantively unreasonable because the court only considered the need for

deterrence to the exclusion of the other § 3553(a) sentencing factors, i.e.,

purposes, and sentences within the Guidelines sentencing range—two to eight

months’ imprisonment—would have been sufficient to achieve § 3553(a)’s

purposes.

      We review the reasonableness of a sentence, including when it is the result

of a § 3553(a) variance, under the abuse of discretion standard. Gall v. United

States, 552 U.S. 38, 51, 128 S. Ct. 586, 597, 169 L. Ed. 2d 445 (2007). We “first

ensure that the district court committed no significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a

                                          2
sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence-including an explanation for any deviation from the Guidelines

range.” Gall, 552 U.S. at 51, 128 S.Ct. at 597; United States v. Livesay, 525 F.3d
1081, 1093 (11th Cir. 2008). A district court need not expressly discuss each and

every § 3553(a) factor at the time of sentencing, but need only note that it has

considered the defendant’s arguments along with § 3553(a)’s factor. United States

v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Nevertheless, the court “should set

forth enough to satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal decisionmaking

authority.” United States v. Agbai, 497 F.3d 1226, 1230 (11th Cir. 2007)

(quotation omitted). “Sometimes the circumstances will call for a brief

explanation; sometimes they will call for a lengthier explanation.” Rita v. United

States, 551 U.S. 338, 357, 127 S. Ct. 2456, 2468, 168 L. Ed. 2d 203 (2007).

      Second, we must determine whether the sentence imposed is substantively

reasonable based on the factors in § 3553(a). Gall, 552 U.S. at 51, 128 S.Ct. at

597. Gall instructs that the district court “must make an individualized assessment

based on the facts presented.” Id. at 50, 128 S.Ct. at 597. “The weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court,” absent a clear error of judgment. United States v. Clay, 483

                                          3
F.3d 739, 743 (11th Cir. 2007) (quotation omitted). However, “a district court’s

unjustified reliance upon any one § 3553(a) factor [may be] a symptom of an

unreasonable sentence.” United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir.

2006) (internal quotations omitted) (holding a sentence of five hours’

imprisonment unreasonable when the district court “focused single-mindedly on

the goal of restitution to the detriment of all of the other sentencing factors”).

      Moreover, the district court must impose a sentence that is “sufficient, but

not greater than necessary,” to comply with the purposes of sentencing of §

3553(a)(2), namely, to reflect the seriousness of the offense, promote respect for

the law, provide just punishment, afford adequate deterrence, protect the public

from further crimes by the defendant, and provide the defendant with appropriate

correctional treatment or medical care. See 18 U.S.C. § 3553(a)(2). Additionally,

the court must also consider the nature and circumstances of the offense, the

history and characteristics of the defendant, the kinds of sentences available, the

applicable guideline range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

      Here, the record reflects that Morales-Velazquez’s sentences are

procedurally reasonable because, despite the district court’s purported

                                           4
misstatement—that the sentences were “more than sufficient”—the court applied

the correct legal standard under § 3553(a), and it adequately explained its reasons

for varying upward from the Guidelines sentencing range based on the § 3553(a)

sentencing purposes. The sentence was substantively reasonable because it met

the goals encompassed within § 3553(a), and the record does not indicate that the

court “single-mindedly” focused on the need for deterrence to the detriment of all

the other § 3553(a) factors. Accordingly, we affirm.

      AFFIRMED.




                                         5